Citation Nr: 1427765	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  06-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a rash. 

2.  Entitlement to service connection for scarring of the eyes. 

3.  Entitlement to service connection for residuals of trauma to the top of the head. 

4.  Entitlement to an initial compensable evaluation for right hand scar.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims in April 2010 for further development and consideration. 

The Board notes that the Veteran did not file a substantive appeal to the July 2012 statement of the case concerning the issues of entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on unemployability (TDIU), both for the period prior to June 6, 2006.  Thus, those issues are no longer in appellate status.  38 C.F.R. § 20.200, 20.302. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before rendering a decision regarding these claims.  In its April 2010 remand, the Board requested that the AOJ contact the Veteran and ask him whether he would like to continue his appeal on the claims for service connection for a rash, scarring of the eyes, and residuals of trauma to the head, and for an initial compensable evaluation for residuals of shrapnel wounds of the right hand.  Unless the Veteran responded and indicated that he did not want to continue with such appeals, then the AOJ was to perform all necessary development on these claims, including, but not limited to, sending corrective VCAA notice, obtaining treatment records from the VA Medical Center in Northport, New York dating since July 2007, and any additional development deemed necessary, including scheduling VA examinations if indicated.  

As the Veteran did not reply to the March 2012 AOJ letter indicating that he wanted to withdraw these claims, they are still in appellate status.  The AOJ issued the Veteran a supplemental statement of the case regarding these issues in March 2014.  Although the AOJ obtained additional treatment records, it failed to send the Veteran corrective VCAA notice, or afford him VA examinations.  

The Veteran did respond to a different letter in June 2012 regarding the PTSD issue expressing frustration at being asked for additional information and indicating that he did not wish to go through this all over again.  Thus, it is still not clear from the record whether the Veteran truly wishes to pursue the issues remaining on appeal.  As the Veteran has expressed frustration with additional requests for information, the Board wants to ensure that further development in the form of VA examinations and additional requests for evidence do not cause further discomfort to the Veteran if he actually has no desire to continue his appeals.  Accordingly, before additional development is conducted, the Veteran should be contacted and asked whether he wants to withdraw his appeals for increased rating for right hand scar and for service connection for a rash, eye scarring, and head trauma. 

The Veteran is in receipt of the Combat Infantryman Badge (CIB), among other decorations.  Regarding service connection for trauma to the top of the head, the Veteran's service treatment records (STRs) note on the history section of his August 1968 separation examination, he stated a "close artillery round deafened me a little," and he is in receipt of service connection for bilateral hearing loss.  He now states that the artillery round also caused head trauma.  

Regarding the claim for service connection for scarring of the eyes, the Veteran's STRs noted that he sustained a small laceration of the right infraorbital area which was sutured.  During an April 1993 VA scars examination, the Veteran complained of a scar under the left eye which was sutured in service.  He stated that the scar was due to friendly artillery fire in service.  The examiner stated that a left eye scar was not visible.  However, the examiner did not review the Veteran's STRs, and remand is needed to resolve the issue of whether the Veteran currently has scarring of the eyes related to service.  

Regarding service connection for a rash, the Veteran's STRs note he was treated for right foot fungus in November 1966, and a February 2014 VA podiatry consultation diagnosed onychomycosis.  A VA examination is needed to determine if the Veteran has a current skin condition related to service.  

Regarding an increased rating for the right hand scar, the most recent VA compensation examination was in August 1993, almost 11 years ago.  Another VA compensation examination therefore would be helpful in reassessing the severity of this disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he wants to withdraw his pending appeals for increased rating for shrapnel wounds of the right hand and for service connection for a rash, eye scars, and head trauma.

2.  Then, for any issues that he does not withdraw, send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) pertinent to the remaining claims and that also includes notice regarding the information or evidence needed to establish a disability rating and effective date as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Depending on the response to Item 1, relevant, ongoing VA treatment records since February 2014 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

4.  Depending on the response to Item 1, the Veteran should be afforded a head injury examination.  The claims file must be reviewed by the examiner.  All necessary tests should be performed.  Following review of the claims file and examination of the Veteran, the examiner should opine on the whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently suffers from residuals of any head trauma due to being in proximity to an exploding artillery round in service.  Please provide the medical basis for the conclusions reached.

5.  Depending on the response to Item 1, the Veteran should be afforded a VA skin and scar examination.  The claims file must be reviewed by the examiner.  All necessary tests should be performed.  Following review of the claims file and examination of the examiner should respond to the following:

a.  Describe the service-connected right hand scar to include measurement, appearance, and any functional impairment due to the scar. 

b.  Does the Veteran have a scar(s) involving the left and/or right eye area?  If so, is it at least as likely as not (50 percent probability or greater) that the identified scar(s) is related to the right infraorbitral laceration sutured in service as noted in the service treatment records or to the Veteran's report of a laceration injury to the left eye from friendly fire?  

c.  For the diagnosed onychomychosis (as noted in a podiatry consult in 2014) is at least as likely as not (50 percent probability or greater) that this condition is a maturation of the right foot fungus treated in service or is otherwise related to service? 

d.  For any other skin condition found on examination, is at least as likely as not (50 percent probability or greater) that this condition is related to or a maturation of the right foot fungus treated in service or is otherwise related to service?  

Please provide the medical basis for the conclusions reached.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal that have not been withdrawn should be reviewed.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



